             Case 4:19-cv-00521 Document 1-1 Filed on 02/14/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 99.101.235.135

ISP: AT&T U-verse
Physical Location: Pearland, TX



Hit Date UTC           File Hash                                         Title
01/03/2019 18:13:07    F8D11A4D5C5BB3A07DCBB5E150E9E040DFF6E319          Moving Day Sex

01/03/2019 11:37:33    29796B5A62224484FB829BF3B84DDB3E02CE4F71          Would You Fuck My Girlfriend

01/03/2019 04:53:41    1D7F77503ECAEB0394329781D7BFC3F76D16326D          Caprice Swaps Cocks

01/03/2019 04:52:36    5FD28AA7ADD967571F60FB7B519EC4F06AAA0F0D Born To Be Wild

01/03/2019 04:38:01    484FA88462A4177609A2F12E412BA1436F7316F3          Teach Me About Sex

12/06/2017 16:55:30    463F73D49530FC53A05A7D4AC405F14CDB3FF5C9          Watch Me Cum For You


Total Statutory Claims Against Defendant: 6




                                                  EXHIBIT A
STX256
